Exhibit 10.7

Description of Awards under Executive Bonus Plan

In addition to base salary, Markel Corporation (the “Company”) maintains an
Executive Bonus Plan that has been approved by shareholders. The plan is
designed so that payments will not be subject to the $1,000,000 deduction limit
under Section 162(m) of the Internal Revenue Code.

The plan is administered by the Compensation Committee of the Board of
Directors. The Committee has the power and complete discretion to select
eligible employees to receive awards and to determine the type of award and its
terms and conditions. All present and future executive officers of the Company
whom the Committee determines to have contributed or who can be expected to
contribute significantly to the Company are eligible to receive awards under the
plan. Messrs. Alan I. Kirshner, Anthony F. Markel, Steven A. Markel, Thomas S.
Gayner, Richard R. Whitt, III, Gerard Albanese, Jr., Britton L. Glisson and F.
Michael Crowley are the only executive officers currently eligible for awards
under the plan for 2009.

Awards are subject to the achievement of pre-established performance goals and
are administered to comply with the requirements of Section 162(m). Performance
goals relate to growth in book value. The Committee sets the amounts payable
under each performance award. The employee receives the appropriate payment at
the end of the performance period if the performance goals and other terms and
conditions of the award are met. Awards are payable in cash. The aggregate
maximum cash amount payable under the plan to any employee in any year cannot
exceed the lesser of 250% of base salary or $2,500,000. Any performance award
must be made before the 90th day of the period for which the performance award
relates and before the completion of 25% of such period.

The Board can amend or terminate the plan at any time, except that only
shareholders can approve amendments that would (i) materially change or impact
which employees are eligible to participate or (ii) materially change the
benefits that eligible employees may receive under the plan. However, the Board
can amend the plan as necessary and without shareholder approval to ensure that
the plan continues to comply with Section 162(m).

Messrs. Alan I. Kirshner, Anthony F. Markel, Steven A. Markel, Thomas S. Gayner,
Richard R. Whitt, III, Gerard Albanese, Jr. and Britton L. Glisson were eligible
to receive awards under the plan for 2009, expressed as a percentage of base
salary, based on a five-year average of the compound growth in book value per
share of common stock as reflected in the schedule below. Book value
calculations are subject to adjustment to reflect changes in accounting
principles, stock repurchases and capital or other transactions which may impact
reported book value per share. F. Michael Crowley was eligible to receive an
award for 2009 based on growth in book value from January 1, 2009 through
December 31, 2009, with the maximum amount payable being equal to 125% of salary
and otherwise consistent with the schedule below.



--------------------------------------------------------------------------------

The schedule below shows potential bonus awards under the plan, expressed as a
percentage of base salary.

 

Average Compound Growth

    In Book Value Per Share

   Bonus as % of Base
Salary under the Plan  

Under 11%

   0 % 

11%

   50 % 

12%

   60 % 

13%

   70 % 

14%

   80 % 

15%

   90 % 

16%

   100 % 

17%

   125 % 

18%

   150 % 

19%

   175 % 

20%

   200 % 

21%

   200 %* 

 

* In the case of performance at or above this level, the award will be 200% of
Base Salary and may, in the discretion of the Committee, be higher.